IN THE SUPREME COURT OF TENNESSEE
                                   AT JACKSON
                                            April 10, 2003 Session
                                             Heard at Dyersburg

               STATE OF TENNESSEE v. CHRISTOPHER M. FLAKE

                      Appeal by permission from the Court of Criminal Appeals
                                 Criminal Court for Shelby County
                        No. 97-09254 & 97-09255     Bernie Weinman, Judge


                         No. W2001-00568-SC-R11-CD - Filed August 5, 2003


ADOLPHO A. BIRCH, JR., J., dissenting.

         Although I fully concur with Justice Anderson’s well reasoned dissent, I write separately to
elaborate on the overriding principle expressed therein: the conduct relied upon by the majority as
indicia of sanity is conduct that also is a symptom of mental illness that affected the defendant’s
ability to appreciate the nature or wrongfulness of his acts at the time of the offenses. The law does
not intend that circumstantial evidence that would establish criminal intent in a “reasonable” person
also be sufficient to convict a person who, by law, is considered “unreasonable.”

       Undisputed in the record is the fact that the defendant suffers from paranoid schizophrenia.
Undisputed also is the fact that the symptoms of this disease may affect one’s ability to understand
the wrongfulness of his or her acts. While periods of remission are common with this disease, courts
have universally accepted expert psychiatric testimony that when a person with paranoid
schizophrenia is symptomatic, he or she will still behave “normally” in many respects.1 Specifically,
this Court has concluded that when determining whether a defendant who suffers from paranoid
schizophrenia is legally insane, “proof of proper job functioning and normal appearance on the part


         1
         See State v. Green, 643 S.W.2d 902, 910 (Tenn. Crim. App. 1982), in which the appellate court quoted
medical experts as follows:

         [A] paranoid schizophrenic can operate in a seem ingly norm al way. . . . Paranoid schizo phrenic
         peo ple have a characteristic of what we call encapsulated delusions. That is they may have some
         abnormal thoughts that are about a very particular area and as long as you stay out of that area
         everything looks pretty good. When you get inside this area, then you realize that this doesn’t make
         sense, it’s illogical, it’s bizarre, you know , it just doesn’t make sense. When the person is functioning
         in areas which don’t require any thinking about that particular p roblem, they can look pretty normal.
         They can get on a bus and ride the bus and no problem. But if somebody asks them a question or says
         something or makes a moveme nt that they regard as threatening, suddenly all of this bizarre thinking
         takes charge and at that point they may react in any sort of way that’s totally unexp ected and to tally
         irrational.

Judge Daughtrey concluded “the testimony of the various State witnesses, all of whom had had only brief contact with
[the defendant] over a period of several weeks and described him as ‘normal,’ is not inconsistent with a determination
that [the defendant] was insane at the time of the offense.” Id.
of a paranoid schizophrenic is of questionable value.” Forbes v. State, 559 S.W.2d 318, 325 (Tenn.
1977); see United States v. Lindstrom, 698 F.2d 1154, 1160 (11th Cir. 1983) (stating that “[a]
paranoid schizophrenic, though he may appear normal and his judgment on matters outside his
delusional system may remain intact, may harbor delusions of grandeur or persecution that grossly
distort his reactions to events”).

        Thus, the symptoms of paranoid schizophrenia include “normal” behavior. “Normal”
behavior is, in fact, consistent with the diagnosed illness. Consequently, it is legally illogical, and
unfair as well, to allow an inference of sanity to be drawn from one’s ability to behave “normally”
prior to committing a crime. It is irrelevant whether a reasonable person who acted similarly would
be considered to have premeditated a revengeful act. What is relevant, however, is whether the
defendant was so delusional at the time of the offense that he lacked the ability to appreciate the
wrongfulness of his acts.

       Accordingly, I also would affirm the determination of the Court of Criminal Appeals that no
reasonable trier of fact could have failed to find that the defendant was insane at the time of the
offense. Having articulated the expanded view which led me to write separately, I join the dissenting
opinion authored by Justice Anderson to the extent it does not conflict with the views herein
expressed.

                                                       _______________________________
                                                       ADOLPHO A. BIRCH, JR., JUSTICE




                                                 -2-